Johnson, Judge.
Richard Allen Dingier pled guilty to one count of driving on a suspended license. The court imposed a sentence of 12-months probation and a fine of $750. This is an appeal by the State of Georgia asserting, in a single enumeration of error, that the sentence entered *392by the trial court was void.
Decided February 18, 1993.
Keith C. Martin, Solicitor, Leigh A. Moore, Assistant Solicitor, for appellant.
Richard A. Dingier, pro se.
Void sentences are appealable by the state. State v. Marshall, 195 Ga. App. 535 (1) (394 SE2d 379) (1990). OCGA § 40-5-121 mandates the following sentences for the offense of driving with a suspended or revoked license. A first offense is punishable “by imprisonment for not less than two days nor more than six months, and there may be imposed in addition thereto a fine of not less than $500.00 nor more than $1,000.00.” Second or subsequent convictions, within five years, are punishable “by imprisonment for not less than ten days nor more than 12 months and there may be imposed in addition thereto a fine of not less than $1,000.00 nor more than $2,500.00.” No record of the proceedings was transmitted to this court for review. Nonetheless, the sentence imposed on Dingier falls outside the parameters for either a first or subsequent offense, and is therefore void. This case is remanded to the trial court with direction that Dingier be resentenced in accordance with the statute referenced above.

Sentence vacated and case remanded with direction. Pope, C. J., and Carley, P. J., concur.